Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  
 	The subject matter of all claims is allowable over the prior art of record because all prior arts fail to teach or suggest a method or an arrangement for generation of a signal to be transmitted using an orthogonal code, by: partitioning a sequence of transmission resources into blocks, each block comprising B transmission resources, where 1 < B < N - P + 1, wherein N and N - P + 1 are defined as rows and columns respectively in an encoding matrix CK, wherein B and N are positive integers, and wherein P is an odd positive integer, partitioning each block into 1 < k < K + 1 sub-blocks, each sub-block comprising an amount of transmission resources, wherein the amount is selected from the set {1, P. 20, P. 21,...,P. 2k-1}, wherein no amount of the set is selected more than once for each block, and wherein K is a positive integer, assigning each sub-block to transmission of a corresponding signal content, associating each sub-block with a corresponding code subspace, Sm, of the orthogonal code, wherein the code subspaces Sm, m = 0,1,2,..., K, are mutually orthogonal, spreading each symbol of a plurality of symbols of the corresponding signal content using a column of the encoding matrix CK, which column is a basis vector of the corresponding associated code subspace, and combining each of the spread symbols of the sub-blocks in each block to generate the signal to be transmitted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146. The examiner can normally be reached Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465